 

Exhibit 10.6

GRANDPARENTS.COM, INC.

 

OMNIBUS AMENDMENT NO. 1

 

This OMNIBUS AMENDMENT NO. 1 (this “Amendment”) is made and entered into as of
August 5, 2015 by and among Grandparents.com, Inc., a Delaware corporation (the
“Borrower”), and VB Funding, LLC, a Delaware limited liability company (the
“Lender”), each party to that certain Credit Agreement, dated as of July 8, 2015
(the “Credit Agreement”).

 

WHEREAS, pursuant to the Credit Agreement, the Lender has provided the Borrower
a multi-draw term loan credit facility and whereby in connection therewith the
Borrower had issued to the Lender a convertible promissory note in the aggregate
principal amount of up to $8,000,000, payable as provided in the Credit
Agreement (the “Note”);

 

NOW, THEREFORE, in consideration of the mutual covenants, agreements and for
other good and valuable consideration, the receipt and adequacy of which are
hereby acknowledged, the Borrower and Lender agree as follows:

 

1.          Optional Prepayments. Section 2.9 of the Credit Agreement is hereby
deleted in its entirety and the following shall be inserted in lieu thereof:

 

“Optional Prepayments. Subject to the terms of Section 2.10, Borrower may, at
any time and from time to time, voluntarily prepay the Loan, in whole or in
part, provided, any such prepayment shall include interest accruing on the
principal amount of the Loan (or part thereof being prepaid) through the
Maturity Date. With respect to such principal amount to be prepaid, any and all
(i) cash interest accrued under Section 2.5(a) but not yet paid at the time of
such prepayment and (ii) cash or in kind interest payable by the Borrower from
the date of prepayment through the Maturity Date, may be paid by the Borrower,
at its option, in the form of cash, common stock of Borrower or a combination
thereof. For the avoidance of doubt, any in kind interest accrued under Section
2.5(b) but not yet paid at the time of such prepayment shall be paid by the
Borrower in cash (subject to Lender’s conversion rights under the Note).”

 

2.          Conversion Rights; Notice of Payments. Section 2.10 of the Credit
Agreement is hereby deleted in its entirety and the following shall be inserted
in lieu thereof:

 

“Conversion Rights; Notice of Payments. Lender shall have the right to convert
the Loan to common shares in Borrower as more particularly described in the
Note. In furtherance of Lender’s rights under this Section 2.10, Borrower shall
provide Lender not less than fifteen (15) days’ prior written notice of any
unscheduled cash payment to be made hereunder together with such financial
information as reasonably requested by Lender and permitted by law to be
disclosed, in order for Lender to determine whether or not to accept such cash
payment or elect to convert such portion of the indebtedness due hereunder to
common stock. Each such notice shall specify the date and amount of such
payment. If such notice is given by Borrower, Borrower shall make such payment,
and the payment amount specified in such notice shall be due and payable on the
date specified therein. Any prepayment shall be accompanied by payment (whether
in cash or in kind, as described in Section 2.5 and 2.9) of all accrued and
unpaid interest on the amount prepaid.”

 

3.          Optional Conversion of Indebtedness. Section 3(a) of the Note is
hereby deleted in its entirety and the following shall be inserted in lieu
thereof:

 

 

 

  

“(a) The outstanding principal balance of this Note and all unpaid interest
having accrued or otherwise payable hereunder shall be convertible, in whole or
in part, at the option of Lender made at any time, into common shares of
Borrower, par value $0.01 per share (“Common Stock”) at the price of $0.20 per
common share (the “Conversion Price”), as may be adjusted as stated herein.”

 

4.          Effect of this Amendment. Except as specifically amended as set
forth herein, each term and condition of the Credit Agreement and the Note shall
continue in full force and effect.

 

5.          Counterparts; Facsimile Signatures. This Amendment may be executed
or consented to in counterparts, each of which shall be deemed an original and
all of which taken together shall constitute one and the same instrument. This
Amendment may be executed and delivered by facsimile or electronically and, upon
such delivery, the facsimile or electronically transmitted signature will be
deemed to have the same effect as if the original signature had been delivered
to the other party.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

2 

 

  

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be signed
by their duly authorized officers as of the date first written above.

 

  Borrower:       GRANDPARENTS.COM, INC       By: /s/ Steve Leber     Name:
Steve Leber     Title: CEO         Lender:       VB FUNDING, LLC       By: /s/
Vincent J. Dowling, Jr.     Name: Vincent J. Dowling, Jr.     Title: Managing
Member

  



 

